 In the Matter Of HENRIETTA MILLS(HENRIETTA PLANT)andUNITEDTEXTILE WORKERS OF AMERICA, LOCAL #2081Case No. R-1898.-Decided July 9, 1940Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence of question: -re-fusal to accordrecognitionto union ; electionnecessary.Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees excluding supervisoryand clerical employees; no controversy as to.Mr. Oscar J. Mooneyham,of Forest City, N. C., for the Company:Mr. John W. Pollard,andMr. Gordon L. Chastain,of Spartan-burg, S. C., andMr. Herbert Thatcher,ofWashington, D. C., for theUnion. -Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 26, 1940, United Textile Workers of America, Local#2081, filed with the Regional Director for the Fifth Region (Bal-timore, Maryland) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees at theHenrietta, North Carolina, plant of Henrietta Mills,' herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On May 6, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On May 16, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant thereto a hearing was held on June 17, 1940, at Rutherford-ton, North Carolina, before Charles Y. Latimer, the Trial ExaminerILIncorrectly designated as Henrietta Cotton Mills (Martel Mills) in the petition.25 N. L. R. B., No. 29.254 HENRIETTA MILLS255duly designated by the Board.The Company was represented bycounsel and the Union by its representatives, and all participatedin the hearing.Full'opportunity to be heard, to examine, and cross-examine witnesses and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board on June 27, 1940, in Washington, D. C.The Company and the Union were represented by counsel and par-ticipated.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHenrietta Mills, incorporated in 1887, is engaged in the manufac-turing of print cloth and textiles at Henrietta, North Carolina.TheCompany also operates similar plants at Caroleen, North Carolina, andCherokee Falls, South Carolina, where it employs approximately 1,000employees.The Company obtains raw materials from six States otherthan North Carolina. Its products are sold by agents in the followingprincipal cities: San Francisco, Boston, New York, St. Louis, andPhiladelphia.More than 50 per cent of the Company's raw mate-rials and finished products cross State lines.At the time of the hear-ing, the Company employed at its Henrietta plant approximately 390employees, of whom 379 were production and maintenance employees.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, Local #2081, is a labor organ-ization affiliated with the American Federation of Labor. It admitstomembership production and maintenance employees of the Com-pany, excluding supervisory and clerical employees.III. THE QUESTION CONCERNING REPRESENTATIONDuring the month of March 1940, after a charter had been issued tothe Union and an organizational campaign instituted, which resulted inthe Union's obtaining authorization cards from a majority of the Com-pany's employees,, Union Representative Gordon Chastain, togetherwith a committee of employees, conferred with the Company's superin-tendent, one Timmerman, and an unidentified representative of theCompany in an effort to secure union recognition.Timmerman statedthat, whereas he would hear grievances from individual workers, he 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDWould not grant recognition to the Union, and that it was the policyof the Company to deal with individuals rather than the Union.Tim-merman also refused to consent to an election to determine whetheror not the Union represented a majority of the Company's employees.Shortly after this meeting took place, the petition herein was filed.We find that a question has arisen concerning the representation ofthe employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection -^Vith the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe Union contends that the production and maintenance employeesof the Company, excluding clerical and supervisory employees, consti-tute a unit appropriate for the purposes of collective bargaining.The Company presented no testimony to indicate that the unit sought isinappropriate.We find that all production and maintenance employees of the Com-pany, at its Henrietta plant, excluding supervisory and clerical em-ployees, constitute a unit appropriate for the purposes of collective bar-gaining, and that said unit will insure to the employees of the Companythe full benefit of their right to self-organization and collective bar-gaining and will otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF-REPRESENTATIVESThe Union asserts that it represents a majority of the employees inthe appropriate unit, and the Regional Director filed a statement atthe hearing to the effect that the Union had presented authorizationcards representing 235 of the Company's employees in the appropriateunit.We find that the question concerning representation which has arisencan best be resolved by an election by secret ballot, and we shall directthe holding of such an election.Neither the Union nor the Companyexpressed a preference as to the date governing eligibility to vote insuch election.In accordance with our usual practice, we find that thoseeligible to vote in the election shall be the employees in the appropriateunit who are employed by the Company at its Henrietta, North Caro-lina, plant during the pay-roll period immediately preceding the dateof our Direction of Election herein, including employees who did not HENRIETTA MILLS257work during such pay-roll period because they were ill or on vacation,and employees who were then or shall have since been temporarilylaid off, but excluding those who shall have since quit or been dis-charged for cause.Upon the basis of the above findings of fact and upon the entireCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Henrietta Mills, Henrietta, North Carolina,within the meaning of Section 9 (c) and Section 2 (6) and (7) of the-National Labor Relations Act.2.All production and maintenance employees of the Company at itsHenrietta, North Carolina, plant, excluding supervisory and clericalemployees, constitute a'unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withHenrietta Mills (Henrietta plant), Henrietta, North Carolina, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theFifth Region, acting in the matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesat the Henrietta, North Carolina, plant of the Company who Wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring that period because they were ill or on vacation, and em-ployees who were then and shall have since been temporarily laid off,but excluding supervisory and clerical employees, and those who shallhave since quit or been discharged for cause, to determine whetheror not they desire to be represented by United Textile Workers ofAmerica, Local #2081, for the purposes of collective bargaining.Mr.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.